DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12, 14 – 18, and 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,007,577 (hereinafter Bronk) in view of US Patent Application Publication No. 20160117500 (hereinafter Li).
As per claims 1, 9, and 15, Bronk teaches a computer-implemented method comprising: accessing data capable of being replicated from a computing device (Bronk; Figure 6 Items 602 – 608, Col 8 Lines 1 – 7); detecting risks of the computing device, based, at least in part, on the computing device’s surroundings (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “pressure, moisture, radiation”), location (Bronk; Figure 6 Item 610, Col 15 Lines 32 – 42 “proximity to other compatible receiving 
Bronk does not teach detecting risks based on contextual activity being performed on the computing device and a user type.
However, Li teaches a mobile device risk assessment system which detects risk based on contextual activity bring performed on the computing device (Li; Paragraph [0052] “a frequent routine for switching between applications, a frequent routine for screen locking, unlocking, or both, a frequent set of coordinates along a path of a selected touchscreen gesture”) and a user type (Li; Paragraph [0052] “biological characteristic of the user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk to include the user type and context information because doing so allows for greater risk analysis of the device.

As per claims 2, 10, and 16, Bronk also teaches wherein detecting risks of the computing device comprises ranking data types on the computing device using a priority engine (Bronk; Col 17 Lines 15 – 25).

As per claims 4, 12, and 18, Bronk also teaches wherein initiating data replication comprises replicating data based on the user-specific priority of the data type (Bronk; Col 10 Lines 27 – 48).

.

Claims 3, 6, 7, 8, 11, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,007,577 (hereinafter Bronk) in view of US Patent Application Publication No. 20160117500 (hereinafter Li), and further in view of US Patent No. 10,506,202 (hereinafter Snyder). 
As per claims 3, 11, and 17, Bronk in combination with Li teaches the methods and system as described per claims 1, 9, and 15 (see rejection of claims 1, 9, and 15 above).
Bronk in combination with Li does not teach wherein detecting risks on the computing device comprises simultaneously accessing the computing devices audio and visual sensors to detect changes in the computing device’s location, speed, condition, and surroundings.
However, Snyder teaches an automatic backup system in which a computing system utilizes audio and visual sensors in order to detect risks to the computing system (Snyder; Col 6 Line 45 – Col 7 Line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li to include the audio and visual sensors because doing so allows for monitoring different environmental conditions around the computing device (Snyder; Col 7 Lines 3 – 8).

As per claim 6, Bronk in combination with Li teaches the method as described per claim 1 (see rejection of claim 1 above).  Bronk also teaches wherein establishing channels using radio waves to facilitate simultaneous transfer of the replicated data further comprises storing the replicated data on a 
Bronk in combination with Li does not explicitly teach using a 5G network to transfer the data to the server.
However, Snyder teaches an automatic backup system in which data is transmitted over a 5G network (Snyder; Col 26 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li to include the 5G network because doing so allows for connecting to a well-known and established cellular network.

As per claims 7, 14, and 20, Bronk in combination with Li teaches the methods and system as described per claims 1, 9, and 15 (see rejection of claims 1, 9, and 15 above).  Bronk also teaches transmitting instructions to abort data replication in response to storing replicated data reaching cloud network storage (Bronk; Col 11 Lines 11 – 30).
Bronk in combination with Li does not explicitly teach that the cloud network is a 5G cloud network.
However, Snyder teaches an automatic backup system in which data is transmitted over a 5G network (Snyder; Col 26 Lines 16 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li to include the 5G network because doing so allows for connecting to a well-known and established cellular network.


Bronk in combination with Li does not teach aborting data replication automatically after determining a reduction of detected risks below the predetermined threshold.
However, Snyder teaches an automatic backup system in which data replication is automatically aborted when a false alarm is detected (Snyder; Col 25 Lines 8 – 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bronk in combination with Li to include the automatic aborting because doing so allows for removal of unnecessary data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD B FRANKLIN/               Examiner, Art Unit 2181                               

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181